1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification fails to provide antecedent basis for the limitation of claim 1 reciting “wherein the microfluidic channel has a straight tubular shape”.
Claim Objections
Prior objection of Claim(s) 11 has been overcome by the most recent amendment.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “where the microfluidic channel has a straight tubular shape” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Claim Rejections - 35 USC § 112(b)
The most recent claim amendments have overcome some of the rejection under 35 USC § 112(b) previously set forth.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01.
The omitted elements are: The elements of the apparatus claimed directed at the separation of the mitochondria from the “mitochondria-containing mixture fluid”.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-9, and 11 rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4522713 by Nussbaumer et. al., in further view of US Patent Application Publication No. 20040256318 by Iida et. al.
Regarding claim(s) 1, Nussbaumer teaches an apparatus comprising:
a container (63), having:

a second receiving chamber (see Fig. 15, chambers 65, 64 and/or 66 read on the claimed second receiving chamber) and
the second receiving chamber being separated from the first receiving chamber (see Fig. 15; the chambers are separated from each other by the fluid seal 57);
a diafiltration assembly, having:
a basement (see Fig. 15, housing 53 and upper cover 37b),
located between the first receiving chamber and the second receiving chamber (see column 8, line(s) 54-56 “Furthermore, the 0-ring seal 57 seals the gap between the cover 37b and centrifuge glass 63”),
at least one microfluidic channel being disposed in the basement in a manner of extending in a direction perpendicular to the moving axis (see Fig. 15, the volume occupied by membranes 33 & 601; the disc shaped membrane cavity extends radially outward from the moving axis),
a flow inlet hole opening at one end of the microfluidic channel being connected to the first receiving chamber (see Fig. 15, inlet flow opening 60 and/or 54; see column 9, line(s) 55-61 “The starting solution 64 passes through the passage bore 60 … into the apparatus and flows along the membrane 601 to the passage bore 52 in the concentrate vessel. A partial filtration already occurs because the inner side of the cover 53 is constructed as filter support. The filtrate escapes through the bore 54 to the filtrate side.”; and/or column, line(s) 61 to column 10, line 1 “The already partially concentrated starting solution now flows from the center point of the membrane 33 outwardly and is further concentrated. The concentrate 66 collects in the annular concentrate space 65 of the concentrate container. The filtrate formed at the membrane 33 flows 
a flow outlet hole opening at the other end of the microfluidic channel (where port 54 connects to the volume 601, where hole 61 intercepts with volume 33, and/or where chamber 66 connects to the volume 33; or where hole 60 intercepts volume 66) at the other end being connected to the second receiving chamber (see Fig. 15, outlet flow openings 54, 61, 62, and/or the top of chamber 66 read on the claimed outlet hole).
The apparatus is fully capable of performing the functional limitation(s) of being used for mitochondria extraction;
separation of mitochondria from a mitochondria-containing mixture fluid by making a circular motion with a moving axis being the center under the effect of an external centrifugal force, for example the central axis of the apparatus or when the apparatus is spun perpendicular to the axis of a centrifuge having a “Swing Out Rotor” (see column 1, line 65 to column 2, line 3 “as driving force of the filtration use is made of the hydrostatic pressure difference of at least 0.5 bar resulting from the level difference between the filtration medium and filtrate and the centrifugal acceleration, the apparatus being so designed that the centrifugal acceleration seen from the solution to be filtered has no vector in the direction of the membrane.”);
the flow inlet hole (60 or 54) opening is fully capable of performing the functional limitation of: being located between the flow outlet hole opening (54 and/or 62) and the moving axis; and
the microfluidic channel is fully capable of being disposed in the basement in a manner of extending in a direction perpendicular to the moving axis, for example the central axis of the apparatus or when the apparatus is spun perpendicular to the axis of a centrifuge 
when the mitochondria extraction apparatus is under the external centrifugal force, the mitochondria-containing mixture fluid to be separated enters the microfluidic channel from the first receiving chamber via the flow inlet hole opening, diafiltration is performed, mitochondria flow out from the flow outlet hole opening and flow into the second receiving chamber (see column 10, line(s) 18-19 “At the membrane 601 the accelerating direction and filtration direction are the same”); and
when the mitochondria-containing mixture fluid to be separated is subject to the external centrifugal force in the microfluidic channel to flow in a direction of from the inlet hole opening to the flow outlet hole opening, thereby accelerating extraction of the mitochondria from the mitochondria-containing mixture fluid to be separated (see column 10, line(s) 18-19 “At the membrane 601 the accelerating direction and filtration direction are the same”).
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Nussbaumer is silent as to where the microfluidic channel has a straight tubular shape.
However, Iida teaches an apparatus for separation of mitochondria from a mitochondria-containing mixture (see ¶ [0181] & [0183] “This separation device is suitable for performing, for example, the following separation/concentration: … (ii) the separation/concentration of the solid materials (fractions of cell membranes, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the microfluidic channel of Nussbaumer, for another, the straight tubular microfluidic channel as taught by Iida, to yield the predictable results of separating the mitochondria from a mitochondria-containing mixture (see ¶ [0183] “This separation device is suitable for performing, for example, the following separation/concentration: … (ii) the separation/concentration of the solid materials (fractions of cell membranes, mitochondria or endoplasmic reticulum) and the liquid fractions (cytoplasm) in the components obtained by the destruction of the cells”). MPEP § 2143.I.B.
Regarding claim(s) 2, the combination of Nussbaumer and Iida teaches the apparatus according to claim 1.
Nussbaumer further teaches wherein the basement further comprises:
a first plate and a second plate stacked with each other (see Fig. 15, plates 37b & 53, 53 & 37b; or 53 & 30, not identified in Fig. 15, but the corresponding structure is identified in Fig. 14), and

Regarding claim(s) 3, the combination of Nussbaumer and Iida teaches the extraction apparatus according to claim 2.
Nussbaumer further teaches wherein the microfluidic channel is concavely provided on a side plate surface (see Fig. 15; when plate 53 is interpreted as the second plate, then the channel 601 is within the concavity formed by the bottom and side walls of the plate 53; and when plate 37b is interpreted as the second plate, then the channel 33 is within the concavity), facing the first plate, of the second plate, and
a concave opening facing the second plate is closed by the second plate (see Fig. 15, plate 37a or plate 53, respectively).
Regarding claim(s) 4, the combination of Nussbaumer and Iida teaches the apparatus according to claim 2.
Nussbaumer further teaches wherein the diafiltration assembly further comprise:
a flow inlet space connecting the first receiving chamber and the flow inlet hole opening (see Fig. 15, the vertical passage of channel 60 reads on the inlet space claimed and the horizontal passage of the channel 60 reads on the flow inlet hole opening claimed; and the vertical passage of channel 54 & 52 reads on the inlet passage and the passage 52 reads on the flow inlet hole opening claimed).
Regarding claim(s) 5, the combination of Nussbaumer and Iida teaches the apparatus according to claim 4.
Nussbaumer wherein the first plate has:
a first plate body (37b or 53),
a hole penetrates the first plate body (see Fig. 15, the vertical passage of channel 60 reads on the hole claimed; or hole 54; or the hole 54/52), and

Regarding claim(s) 6, the combination of Nussbaumer and Iida teaches the apparatus according to claim 5.
Nussbaumer further teaches where a hole (54) coaxial with the geometric center of the first plate body (see Fig. 15, the hole 54/52 is at the geometric center of the plate 53))
Regarding claim(s) 8, the combination of Nussbaumer and Iida teaches the apparatus according to claim 2.
Nussbaumer further teaches wherein the diafiltration assembly further comprises a flow outlet space (bore 54/52 or the volume that comprises bores 61 & 62 read on the claimed flow outlet space) connecting the second receiving chamber (65) and the flow outlet hole opening (where bore 54 intercepts the channel 601; where bore 54 intercepts the channel 33; or where bore 61 intercepts channel 33).
Regarding claim(s) 9, the combination of Nussbaumer and Iida teaches the apparatus according to claim 8.
Nussbaumer further teaches wherein the flow outlet space (bores 54/52 or 61/62) is located between the first plate and the second plate (because a volume of the flow outlet space 54/52 and/or 61/62 through both of the plates 37b & 53; then the limitation is taught by the prior art), and extends from the flow outlet hole opening (where bore 61 intercepts the channel 33) to an outer side of the basement (exterior of plate 53 reads on the other side of the basement as claimed).
Regarding claim(s) 11, the combination of Nussbaumer and Iida teaches the apparatus according to claim 1.

a fixing space connected to the first receiving chamber (64 or 65) and used for accommodating the diafiltration assembly (see Fig. 15; the volume occupied by the apparatus reads on the claimed fixing space).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nussbaumer and Iida, in further view of US Patent Application Publication No. 20020097632 by Kellogg et. al.
Regarding claim(s) 7, the combination of Nussbaumer and Iida teaches the mitochondria extraction apparatus according to claim 6.
Nussbaumer is silent as to wherein a plurality of microfluidic channels are provided, and are distributed on the basement radially with a hole axis of the hole being the geometric center.
However, Kellogg teaches a rotating separator (see Fig. 1, 101) comprising a plurality of microfluidic channels (see Fig. 1, channels 103); and said microfluidic channels (103) are provided and distributed on a basement radially (see ¶ [0036] “It is understood that the elements shown here may be complete for the purposes of performing certain assays or fluid processing, or may be part of a larger system of reservoirs and channels. This disc illustrates that identical assays may be made by repeating assay structures around the disc at a given radius. Here, structure 103 is repeated azimuthally around the platform layer 101.”) with a hole axis of a hole being the geometric center (see Fig. 1, hole 102) in order to control the fluid flow in the microfluidic channel with the centripetal force due to rotating the disk around said axis (see ¶ [0029] “The invention also comprises a micromanipulation device for manipulating the disks of the invention, wherein the disk is rotated within the device to provide centripetal force to effect fluid flow on the disk. Accordingly, the device provides means for rotating the disk at a controlled rotational velocity, for stopping and starting disk rotation, and advantageously for changing the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine apparatus of Nussbaumer with a plurality of as taught by microfluidic channels are provided, and are distributed on the basement radially around the geometric center axis as taught by Kellogg, to yield the predictable results of controlling the flow rates and flow direction of the fluid through the microfluidic channel via the rotational speed and direction of the basement. MPEP 2143.A.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nussbaumer and Iida.
Regarding claim(s) 10, the combination of Nussbaumer and Iida teaches the mitochondria extraction apparatus according to claim 9.
Nussbaumer further teaches wherein an outer diameter of the second plate (37b) is less than an outer diameter of the first plate (57)
Nussbaumer is silent as to where an open space between a circumferential side of the second plate and a side plate surface of the first plate becomes a part of the flow outlet space.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nussbaumer and Iida, in further view of US Patent Application Publication No. 5728267 by Flaherty.
Regarding claim(s) 12 & 13, the combination of Nussbaumer and Iida teaches the apparatus according to claim 11.
Fig. 15 of Nussbaumer is silent as to wherein the container (63) further comprises: a tube member being open at two ends of a tube axis, a first baffle bar and a second baffle bar are distributed in the tube member in a manner of being separated from each other and extend in a direction perpendicular to the tube axis of the tube member, and the fixing space is located between the first baffle bar and the second baffle bar.
However, Nussbaumer further teaches an embodiment (see Fig. 10) where the container (63) further comprises: a tube member (see Fig. 10) being open at two ends of a tube axis (see Fig. 10, bottom is open at extension 36 and the top is shown to be open for receiving the fluid to be separated) surrounding the fixing space of a separation apparatus (33) (see column 6, line 63 to column 7, line 1 “The sealing force is provided by a clamp ring 32 which presses the 0-ring against the membrane 33 and the inner wall of the extension 36.”) in order to support the diafiltration assembly in a replaceable manner (see column 7, line(s) 14-17 “Embodiments result with interchangeable filter in the module 15 system for several purposes using an intermittently running centrifuge (also explained in FIG. 9).”); and
the tube member (see Fig. 10) has:
a tube body (30) and
an end ring (32) (see column 6, line(s) “The float 30 has a downwardly open bottom and an annular extension 36 into which the filter support 31 is inserted. The membrane 33 and then the 0-ring 34 are placed thereon. The sealing force is provided by a clamp ring 32 which presses the 0-ring against the membrane 33 and the inner wall of the extension 36.”),
the end ring (32) is fixedly disposed on an end of the tube axis of the tube body (see column 4, line(s) 1-4 “The clamp ring 32 is held in position in tum by the friction between its outer surface 35 and the inner surface of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine a tube member as taught by the embodiment of Fig. 10 of Nussbaumer with the apparatus of the embodiment of Fig. 15 of Nussbaumer as applied to the combination of Nussbaumer and Iida, to yield the predictable results of support the diafiltration assembly in a replaceable manner. MPEP 2143.A.
The combination of Nussbaumer and Iida is silent as to where a first baffle bar and a second baffle bar are distributed in the tube member in a manner of being separated from each other and extend in a direction perpendicular to the tube axis of the tube member, and the fixing space is located between the first baffle bar and the second baffle bar; and where the first baffle bar and the second baffle bar are distributed on the tube body and the end ring respectively (claim 13).
However, Flaherty teaches a separation apparatus (see Fig. 1) comprising a tube member (26) and fixing portion (volume occupied by membrane 19), the tube member (26) comprising a baffle bar (21) in order to hold and support the diafiltration assembly (see column 2, line(s) 5-8 “A membrane 19 is held on a membrane support member 20 which is shown best in FIGS. 3, 4 and 5. The membrane 19 rests on the spokes 21 shown in FIGS. 3 and 5 and the space between spokes 21 is completely open.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of providing a first and second baffle bar distributed on the tube body and the end ring of the tube member, respectively, by applying a particular known technique of using said baffle bar to support and hold the diafiltration assembly in place as taught by Flaherty, to a known device (method, or product) that was ready for improvement, the apparatus of the combination of Nussbaumer and Iida, in order to obtain the predictable result of holding and 
Regarding claim(s) 14, the combination of Nussbaumer/Iida/Flaherty teaches the apparatus according to claim 13.
Nussbaumer further teaches wherein the end ring (32) is coaxially threaded to an end of the tube axis of the tube body (see column 7, line(s) 3-4 “Of course, a clamp ring which can be screwed in is also possible.”).
Regarding claim(s) 15, the combination of Nussbaumer/Iida/Flaherty teaches the apparatus according to claim 12.
Nussbaumer further teaches wherein the container (63) further comprises: a sleeve member (63), the second receiving chamber (65) is disposed in the sleeve member (63) (see Fig. 1).
Nussbaumer further teaches where for the embodiment of fig. 10, as discussed above, the tube member (30) is received in the second receiving chamber (65) (see column 1, line(s) 5-7 “The invention relates to a filtration vessel having an outer tube, in particular centrifuge tube, and a filter unit disposed floating therein”)
Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.
The most recent claim amendments have overcome some of the rejection under 35 USC § 112(b) previously set forth.
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 102 & 103 previously set forth.
New rejections under 35 U.S.C. § 103 and 112(a) are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 6, ¶ 1, with respect to the support of the new claim limitation “wherein the microfluidic channel has a straight tubular shape” of claim(s) 1 is not persuasive. In the current case, neither the figures shown nor the specification described the microfluidic channel in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s arguments, see page(s) 6-7, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered. Because said arguments are based on new limitations, the new limitations have been addressed under new rejections necessitated by the most recent amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./Examiner, Art Unit 1773 
/LUCAS A STELLING/Primary Examiner, Art Unit 1773